DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1.1 and Species 2.1 corresponding to claim(s) 1, 2, 4-12 and 14-20 in the reply filed on 11/9/22 is acknowledged.
Claim(s) 3 and 13 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/21 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on 8/25/21. These drawings are acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,140,416. This is a statutory double patenting rejection.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.
Instant Application
PATENT
1. A method for video processing, comprising: determining, by a processor, a frame interval for a current block in a current frame within a sequence of frames, the frame interval indicating a group of frames in the sequence of frames with collocated blocks of the current block that satisfy an error metric requirement comparing to the current block; 






determining, by the processor, a replacement block based on the collocated blocks in the group of frames; 










and replacing, by the processor, the current block in the current frame with the replacement block.
1. A method for video processing, comprising: determining, by a processor, a frame interval for a current block in a current frame within a sequence of frames, the frame interval indicating a group of frames in the sequence of frames with collocated blocks of the current block that satisfy an error metric requirement comparing to the current block, wherein the error metric requirement includes a first requirement for an error between the current block and each of the collocated blocks, and a second requirement for a combined error of the collocated blocks to the current block; 
determining, by the processor, a replacement block based on the collocated blocks in the group of frames; 
partitioning, by the processor, the current block into minimum blocks that satisfy a minimum size requirement in response to the frame interval being smaller than a predefined threshold, and a size of the minimum blocks satisfying a size requirement; recursively combining, neighboring minimum blocks based on a frame interval requirement and a maximum size requirement; filtering, the collocated blocks to determine the replacement block; 
and replacing, by the processor, the current block in the current frame with the replacement block.


Claim 1 and 7 of the patent or copending application limits the process to use the same limitations where the limitations are fully within the genus of the recited in claims 1 and 11. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 11-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Celetto et al. (US 2012/0128071) in view of Song et al. (US 2013/0315311).

Regarding claim 1, Celetto discloses a method for video processing (see fig. 5), comprising: determining, by a processor (e.g. see ¶ [0113]), a frame interval (see “Reference frames” in fig. 3) for a current block (see “Block candidates” in fig. 3) in a current frame within a sequence of frames, the frame interval indicating a frame in the sequence of frames (see “Reference Picture” in fig. 11) with collocated blocks of the current block (see “Block” in fig. 11) that satisfy an error metric requirement comparing to the current block (e.g. see ¶ [0016]); determining, by the processor, a replacement block based on the collocated blocks in the group of frames (see S430 in fig. 5); and replacing, by the processor, the current block in the current frame with the replacement block (e.g. see ¶ [0016]-[0017]).
	Although Celetto discloses the frame interval, it is noted that Celetto does not disclose wherein the frame interval indicating a group of frames.
However, Song discloses a reference picture coding method wherein frame interval indicating a group of frame (see 110-140 in fig. 1; e.g. see ¶ [0008]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Song teachings of multiple references into Celetto reference frame for the benefit of getting the very best reference picture to provide the highest coding efficiency for the current block.

Regarding claims 2 and 12, the references further discloses comprising: determining, by the processor, a starting frame prior to the current frame (see Song 140 in fig. 1), collocated blocks of the current block in the staring frame and frames between the starting frame and the current frame (see Song 112-116 and 122, 132, 142 in fig. 1) satisfying the error metric requirement comparing to the current block (e.g. see Celetto ¶ [0016]).

Regarding claims 4 and 14, the references further discloses comprising: partitioning, by the processor, the current block into smaller blocks in response to the frame interval being smaller a predefined threshold, and a size of the smaller blocks satisfying a size requirement (e.g. see Song ¶ [0032]).

Regarding claims 5 and 15, the references further discloses comprising: partitioning, by the processor, the current frame into maximum blocks that satisfy a maximum size requirement (see Celetto MB in fig. 9); and recursively partitioning, each of the maximum blocks based on a frame interval requirement and a minimum size requirement (see Celetto partitioned MB in fig. 9).

Regarding claims 7 and 17, Celetto further discloses wherein the error metric requirement includes a first requirement for an error between the current block and each of the collocated blocks (e.g. see ¶ [0006]), and a second requirement for a combined error of the collocated blocks to the current block (e.g. see ¶ [0006]).

Regarding claims 8 and 18, Celetto further discloses wherein the error is calculated as at least one of a sum of absolute difference, a mean square error and a weighted difference by pixels (e.g. see ¶ [0006]).

Regarding claim 11, the claim(s) recite an apparatus (see fig. 1) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Celetto and Song in view of Fludkov et al. (US 2014/0169472).

Regarding claims 6 and 16, although Celetto discloses comprising: partitioning, by the processor, the current frame into minimum blocks (see fig. 7), it is noted that Celetto does not disclose wherein the partition into minimum blocks  that satisfy a minimum size requirement; and recursively combining, neighboring minimum blocks based on a frame interval requirement and a maximum size requirement.
However, Fludkov discloses that it is well-known in the art processing current frame into blocks wherein the partition into minimum blocks  that satisfy a minimum size requirement (e.g. see ¶ 0059]); and recursively combining, neighboring minimum blocks based on a frame interval requirement and a maximum size requirement (e.g. see ¶ [0128]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fludkov teachings of block partition and merging into the references block partitions for the benefit of providing high performance motion estimation combined with good quality and minimum hardware restrictions.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Celetto and Song in view of Park et al. (US 2014/0321548).

Regarding claims 9 and 19, Celetto does not disclose comprising: filtering, the collocated blocks to determine the replacement block.
However, Park discloses a motion vector prediction comprising: filtering, the collocated blocks to determine the replacement block (e.g. see ¶ [0039]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Park teachings of filtering into Celetto block replacement for the benefit of obtaining a motion vector that is similar to actual motion of an object while providing a consistent motion vector field.

Regarding claims 10 and 20, the references further discloses comprising: filtering, the collocated blocks using at least one of a mean filter, a median filter, and a Gaussian filter (e.g. see Park ¶ [0039]). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Au et al. (US 2009/0103617), discloses encoding and transmission with error recovery.
2.	Esaki (US 2006/0256872), discloses filtering with error concealment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485